Opinion by
Mb. Justice Fell,
The disputed question of fact at the trial was whether the plaintiff was thrown from a car by its sudden and unexpected movement after it had been brought nearly to a stop in answer to his signal to the conductor to allow him to alight, or whether he deliberately stepped from a moving car. The assignments of error raise but the single question whether the case should have been withdrawn from the jury. It appeared from the plaintiff’s testimony that he was riding north on Twentieth street in an open summer car with transverse seats, and when 100 feet from the crossing where he wished to get off, he arose, turned toward the back platform, raised his hand as a signal, and called to the conductor to stop at Dickinson street. The conductor pulled the bell, and as the speed slackened while the car was crossing Dickinson street, the plaintiff stepped to the side and stood with one foot on the ear and the other on the running board. When he observed that the car was not stopping on the north side of the street, he withdrew his foot from the running board to the body of the car, and again signaled the conductor to stop the car. The conductor then again pulled the bell, and the speed was slackened until the car came almost to a stop, and it was then suddenly accelerated, giving the car a jerk which threw the plaintiff, who was standing on the body of the car and holding firmly to the vertical handrail, to the street.
Under this testimony the case was for the jury. The injury was to a passenger who having notified the conductor to stop the car at a main street, prepared to alight after the bell rang and as the speed of the car slackened. When he observed that the car would not stop, he stepped back from the running board to the body of the car, and again notified the conductor to stop. The bell was again rung, and the speed of the car slackened as if the car were coming to a full stop, and then so suddenly accelerated that the car was jerked. Such management of the car indicated negligence on the part of those in charge of it, and the plaintiff could not as a matter of law be adjudged negligent because he stood at the side of the car holding the handrail after his signal to stop had been promptly responded to by the ringing of the bell, and the speed was being reduced. Had he been jolted from the running board while crossing Dickinson *296street, or had he remained standing inside the car while he waited for it to reach the next regular stopping place a square north, a different question would have arisen. But as it was, the plaintiff stood in an apparently safe place when he gave the second notice to stop; he remained standing because his notice was acted on immediately and the speed was at once reduced. It is not unusual for a passenger in a car constructed as this was to arise in order to attract the attention of the conductor, and at times this is the only way in which he can give notice of his wish to alight. Whether after there is a response to his notice, a passenger should resume his seat while the car is being brought to a full stop, depends upon circumstances, and unless they are exceptional it is a question of fact for the jury.
The judgment is affirmed.